[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               JUNE 27, 2007
                            No. 06-13734                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A79-453-834

GUI HUANG ZHOU,


                                                               Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (June 27, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      Gui Huang Zhou petitions this Court, pro se, for review of the BIA’s final

order which affirmed the IJ’s denial of asylum and withholding of removal under

the Immigration and Nationality Act (INA), 8 U.S.C. §§ 1158, 1231, and the

Convention Against Torture (CAT), 8 C.F.R. § 208.16(c). Zhou contends that the

BIA erred because its decision was either not supported by substantial evidence or

was based on a misapplication of the law. Zhou asserts that the lack of

corroborating evidence is not an adequate ground for denial because neither the IJ

nor the BIA made a finding as to whether Zhou could have obtained documentary

evidence under the circumstances. Zhou argues that his specific, consistent, and

detailed testimony was adequate to meet his burden of proof. He also argues that

the BIA’s decision misstated the record by asserting that Zhou’s family continues

to practice the Falun Gong religion in China without any problems. Finally, Zhou

claims that the IJ’s adverse credibility finding, which he claims was adopted by the

BIA, was not adequately supported.

      We review only the BIA’s decision, “except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we will review the IJ’s

decision as well.” Id. Here, because the BIA expressly adopted the IJ’s decision,

and added some comments of its own, we review both.



                                          2
       We begin by considering what claims are properly before us. The

government argues that Zhou has abandoned several of his claims by failing to

adequately pursue them before the BIA or in this appeal. We do not have

jurisdiction to review claims that have not been raised before the BIA. Amaya-

Artunduaga v. United States Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

Nor do we have jurisdiction to review claims if the appellant fails to raise that

argument on appeal. Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1228

n.2 (11th Cir. 2005).

       Zhou has abandoned any claim of past persecution because he did not

sufficiently advance such an argument in either his appeal to the BIA or in this

appeal. See id. Zhou’s brief makes several passing references to past persecution,

but he never claims that the IJ or the BIA erred in finding no past persecution.

Even if we read his pro se brief liberally, see Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998), we still find that he abandoned this portion of

his claim.1




       1
         Further, even if Zhou had not abandoned his past persecution claims, we would not be
compelled to reverse the IJ’s conclusion that he failed to proffer evidence sufficient to meet the
persecution standard. If anything, Zhou was only indirectly threatened while in China, which is
not enough. See Sepulveda, 401 F.3d at 1231 (holding that threats to petitioner and her brother
did not compel reversal of IJ’s decision).

                                                 3
      Accordingly, Zhou’s asylum claim hinges on his ability to show a well-

founded fear of future persecution on account of his Falun Gong practices.

8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287–88. He must demonstrate a

well-founded fear that is both subjectively genuine and objectively reasonable. Al

Najjar, 257 F.3d at 1289. The subjective component can be proven by “credible

testimony” that he “genuinely fears persecution,” while the objective component

“can be fulfilled either by establishing past persecution or that he . . . has a good

reason to fear future persecution.” Id. (quotation marks omitted).

      Both the IJ and the BIA determined that Zhou failed to prove either the

subjective or objective component of a well-founded fear. According to both the

BIA and the IJ, Zhou’s testimony, which was not supported by corroborating

documents, was insufficiently detailed regarding his parents’ arrest, imprisonment,

and alleged torture. Additionally, there was no evidence that the Chinese

authorities were or are after him. Zhou’s actions prior to leaving China—staying

with a fellow Falun Gong member the night his parents were arrested and then

leaving his aunt’s home and returning to his parents store to live and work after

their release from prison—further diminish Zhou’s claims. Finally, both courts

agreed that the fact that Zhou’s parents currently live in China and practice Falun




                                            4
Gong without problems undermines Zhou’s asserted well-founded fear of future

persecution.2

       Our review of the IJ’s factual determination is extremely deferential, and we

“affirm the [IJ’s] decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Forgue v. United States

Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (quotation marks omitted and

alteration in original). In order “[t]o reverse the IJ’s decision, we must conclude

that the record not only supports such a conclusion, but compels it.” Yang v.

United States Att’y Gen., 418 F.3d 1198, 1202 (11th Cir. 2005) (quotation marks

omitted and alteration in original).

       Zhou argues that the IJ and the BIA erred in finding his testimony

insufficient and in implicitly requiring corroborating documentation without

finding that such documents could be reasonably obtained by Zhou. In certain

cases uncorroborated testimony is sufficient. Id. at 1201 (“Uncorroborated but

credible testimony may be sufficient to sustain the burden of proof for

demonstrating eligibility for asylum. The weaker an applicant’s testimony,

however, the greater the need for corroborative evidence.” (citations omitted)).

Here, Zhou’s uncorroborated testimony was weak and supporting documentation

       2
           Zhou claims that this finding is a misstatement of the record, but we disagree. In his
application for asylum and withholding of removal, Zhou specifically stated that his “parents
still practice Falun Gong, but only doing it at home with very few and selective people.”
                                                 5
would have been helpful. Nevertheless, even if we were to accept Zhou’s

testimony as true, it was insufficient to establish a well-founded fear of past

persecution.

      Substantial evidence supports the IJ’s finding that Zhou did not qualify for

asylum because he failed to show a well-founded fear of future persecution. His

parents continue to live and work in China while practicing Falun Gong. There is

nothing to suggest that the Chinese authorities are after Zhou or that he is in any

danger. Zhou’s decision to stay with a fellow Falun Gong practitioner on the night

of his parents’ arrest was inconsistent with his asserted fear. Given that substantial

evidence supports the IJ’s finding that Zhou could not meet the lesser asylum

burden, the BIA properly denied Zhou’s petition for withholding of removal and

CAT relief as well. Accordingly, we deny the petition for review.

      DENIED.




                                           6